SHIVERS, Judge.
Appellant, Florida Insurance Guaranty Association, as successor in interest to Consolidated Mutual Insurance Company, appeals a 1986 order apportioning benefits between it and State Farm Fire and Casualty Company for two separate compensable injuries sustained by the claimant. We affirm. From the argument asserted in its initial brief, we believe that the appellant has misconstrued the effect of the deputy commissioner’s January 17, 1986 order. That order requires the appellant to provide: (1) 50% of all necessary remedial cardiac treatment, as it was doing prior to claimant’s second industrial accident on March 19, 1984; and (2) 50% of the expert witness fees and other outstanding costs, with jurisdiction reserved to determine costs and attorney’s fees at a later date. The remaining 50% share of the above awards, plus 100% of the temporary total disability and permanent total disability benefits and necessary psychiatric treatment is to be provided by carrier # 2, State Farm. Neither the deputy commissioner’s denial of appellant’s petition for modification of the February 11, 1977 order, or any other provision of the January 17, 1986 order may be construed as requiring the appellant to continue paying permanent total disability benefits pursuant to the 1977 order.
Accordingly, the deputy commissioner’s order of January 17, 1986 is hereby AFFIRMED.
ERVIN and ZEHMER, JJ., concur.